Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
FRANCISCO ARMENDARIZ VILLA,             )                      No. 08-03-00433-CR
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                       83rd District Court
)
THE STATE OF TEXAS,                                   )                   of Pecos County, Texas
)
                                    Appellee.                          )                      (TC# P-2506-83-CR)

O P I N I O N

            Francisco Armendariz Villa appeals his conviction for possession of more than four but less
than 200 grams of cocaine.  Appellant waived his right to a jury trial and entered a negotiated plea
of guilty.  In accordance with the plea bargain, the court assessed punishment at a fine of $1,000 and
imprisonment for seven years, probated for seven years.  We reverse.
            In his first point of error, Appellant asserts that the court erred by denying his motion to
suppress the contraband seized during the stop of Appellant’s vehicle.  The State has confessed error
and joins in Appellant’s prayer that the cause be reversed.  Accordingly, Point of Error No. One is
sustained.  Given our resolution of Point of Error No. One, it is unnecessary to address Points of
Error Nos. Two and Three.  The cause is reversed and remanded to the trial court for further
proceedings.
July 8, 2004                                              PER CURIAM
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)